Title: Thomas Jefferson to James Madison, 16 April 1810
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
             
                     Monticello 
                     Apr. 16. 10.
          
           On my return from Bedford I found in our post office your favor of the 2d inst. as also the inclosed letter from mr Martin, formerly of N.C. recommended to us by mr Blackledge. 
		   I dare say you will recollect more of him than I do.
			 I
			 remember
			 that his being a native French man, educated I believe to the law there, very long a resident of this country and become a
			 respectable lawyer with us, were circumstances which made us wish we could have then employed him at N.O. I know nothing of him however but what you learned from the same source, & I inclose his letter that
			 you may see that emploiment would be agreed to on his part.I have at the
			 same
			 time recieved an offer from mr Fulton to lend me his dynamometer, mine having been lost. I have concluded therefore to keep the plough till I can determine it’s comparative merit by that instrument.  the mouldboard which I first
			 made, with a square toe, was liable to the objection you make of accumulating too much earth on it when in a damp 
                  state, & of making the plough too long.by
			 making it, on the same principles, with a
			 sharp toe, it has shortened the plough 9.I. & got rid of the great hollow on which the earth made it’s lodgment.
			 it is now as short & light as the plough we got
			 from
			 Philadelphia, from which indeed was my model, with only the substitution of a much superior mouldboard. I have certainly never seen a plough do
			 better work or move so easily. still the instrument alone can
			 ascertain it’s merit mathematically. 
			 
			 our
			 spring is wonderfully backward. we have had asparagus only two days. the
			 fruit has escaped better
			 than was believed. it is killed only in low places.
			 we
			 easily agree as to the Merinos: but had nothing happened would they not have been here? ever 
                  Your’s affectionately
          
            Th:
            Jefferson
        